 



EXECUTION COPY
AFC ENTERPRISES, INC.
FIRST AMENDMENT
TO CREDIT AGREEMENT
     This FIRST AMENDMENT, dated as of April 14, 2006 (this “Amendment”), to the
Second Amended and Restated Credit Agreement, dated as of May 11, 2005, (the
“Credit Agreement”) is entered into by and among AFC ENTERPRISES, INC., a
Minnesota corporation (the “Borrower”), the LENDERS party thereto, JPMORGAN
CHASE BANK, N.A. (“JPMCB”), as Administrative Agent, J.P.MORGAN SECURITIES INC.,
as Sole Bookrunner and Lead Arranger and FLEET NATIONAL BANK, INC., as
Documentation Agent. Capitalized terms used herein not otherwise defined herein
or otherwise amended hereby shall have the meanings ascribed thereto in the
Credit Agreement.
RECITALS:
     WHEREAS, Borrower has requested that the Lenders agree to make amendments
to certain provisions of the Credit Agreement to permit certain repurchases of
Borrower Common Stock subject to the terms and conditions set forth herein;
     WHEREAS, the Lenders have agreed to amend certain provisions of the Credit
Agreement, in each case in the manner, and on the terms and conditions, provided
for herein;
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1. AMENDMENTS TO CREDIT AGREEMENT
               1.1 Amendments to Article I: Definitions
                         A. Section 1.01 of the Credit Agreement is hereby
amended by adding the following definitions:
               “Adjusted Taxes” means, with respect to any period from the
Closing Date, Taxes other than such Taxes payable in connection with the
disposition of its interests and assets with respect to its Church’s Chicken and
Texas Chicken business pursuant to that certain Asset Purchase Agreement between
the Borrower and Cajun Holding Company, a Delaware corporation, dated as of
October 30, 2004, as may be amended, and income from discontinued operations.
               “First Amendment” means the amendment to the Credit Agreement
dated as of April 14, 2006.
FIRST AMENDMENT
TO CREDIT AGREEMENT

1



--------------------------------------------------------------------------------



 



               “First Amendment Effective Date” means the date on or prior to
April 14, 2006 upon which all the conditions precedent set forth in Section 2 of
the First Amendment are satisfied.
                         B. The following definitions in Section 1.01 of the
Credit Agreement shall be amended as follows:
               (i) “Cash Equivalents” is hereby amended by deleting clause
(ii) in its entirety and replacing it with the following:
“(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
(except in the case of taxable auction rate municipal bonds and auction rate
preferred securities which may have longer maturities) and having, at the time
of the acquisition thereof, the highest rating obtainable from either S&P or
Moody’s;”
               (ii) “Consolidated EBITDA” is hereby amended by (a) deleting
clause (a)(ii) in its entirety and replacing it with the following:
“(ii) the aggregate amount of all provisions for all Adjusted Taxes (whether or
not paid, estimated or accrued) based upon or determined by reference to the
income and profits for such period,”
and (b) deleting clause (b) (ii) in its entirety and replacing it with the
following:
“(ii) after-tax income derived from discontinued operations or from the subject
of Asset Sales, all as determined on a consolidated basis in accordance with
GAAP.”
               (iii) “Consolidated Excess Cash Flow” is hereby amended by
deleting clause (i) (d) in its entirety and replacing it with the following:
“(d) provisions for current Adjusted Taxes based upon or determined by reference
to income of Borrower and its Subsidiaries and payable in cash with respect to
such period,”
               1.2 Amendment to Article II: The Credits
     Section 2.10(d) is hereby amended by deleting the last sentence and
replacing such sentence in its entirety by the following:
     “Each prepayment pursuant to this paragraph shall be made on or before
March 31 of each year.”
               1.3 Amendment to Article VI: Negative Covenants
                         A. Section 6.06(a) is hereby deleted in its entirety
and replaced by the following:
FIRST AMENDMENT
TO CREDIT AGREEMENT

2



--------------------------------------------------------------------------------



 



“The Borrower will not, and will not permit any of its Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except, so long as no Default or Event of Default shall have occurred
and be continuing, the Borrower may (i) consummate the Shareholder Transaction
in an aggregate amount not to exceed $375,000,000 (the “Shareholder Transaction
Amount”), (ii) make payments to purchase Borrower Common Stock or options,
warrants or rights to purchase or acquire Borrower Common Stock (or any
transaction that has a substantially similar effect) with Consolidated Excess
Cash Flow to the extent not required to be paid pursuant to Section 2.10(d);
provided, however, that if at the time of the making such purchase, and after
giving effect thereto, the Total Leverage Ratio of Borrower (a) is greater than
or equal to 3:00 to 1.00, such payment shall not exceed $15,000,000 per fiscal
year and (b) is less than 3.00 to 1.00 but greater than 2.00 to 1.00, such
payment shall not exceed $20,000,000 per fiscal year, and (iii) may use the
proceeds from stock option exercises in an amount not to exceed the sum of (x)
$6.4 million from such proceeds received from the Closing Date to December 25,
2005 and (y) 100% of such proceeds received subsequent to December 26, 2005 to
make payments to purchase Borrower Common Stock or options, warrants or rights
to purchase or acquire Borrower Common Stock (or any transaction that has a
substantially similar effect). The Borrower shall provide the Administrative
Agent a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, with respect to clauses (i), (ii) and (iii) above in
reasonable detail.”
                         B. Section 6.12(i) is hereby deleted in its entirety
and replaced by the following:
“(i) Consolidated EBITDAR less Adjusted Taxes less Consolidated Maintenance
Capital Expenditure to”
SECTION 2. CONDITIONS PRECEDENT TO EFFECTIVENESS
               2.1 The effectiveness of the amendments set forth at Section 1
hereof are subject to the satisfaction, or waiver, of the following conditions
on or before the date hereof:
               A. The Borrower, the Required Lenders and the Subsidiary Loan
Party shall have indicated their consent to this Amendment by the execution and
delivery of the applicable signature pages to the Administrative Agent.
               B. As of the First Amendment Effective Date, after giving effect
to this Amendment, the representations and warranties contained herein and in
the other Loan Documents shall be true, correct and complete in all material
respects on and as of the First Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true, correct and complete in all
material respects on and as of such earlier date.
               C. As of the First Amendment Effective Date, after giving effect
to this Amendment, no event shall have occurred and be continuing that would
constitute an Event of Default or a Default.
FIRST AMENDMENT
TO CREDIT AGREEMENT

3



--------------------------------------------------------------------------------



 



               D. As of the First Amendment Effective Date, the Borrower shall
have paid all fees and other amounts due and payable, including, to the extent
invoiced, reimbursement or other payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower under any Loan Document.
SECTION 3. REPRESENTATIONS AND WARRANTIES
               In order to induce Required Lenders to enter into this Amendment,
each applicable Loan Party represents and warrants to each Lender, as of the
date hereof and upon giving effect to this Amendment, that the representations
and warranties contained in each of the Loan Documents are true, correct and
complete in all material respects on and as of the date hereof to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date.
SECTION 4. ACKNOWLEDGMENT AND CONSENT
               4.1 The Subsidiary Loan Party has (i) guarantied the Obligations
and (ii) created Liens in favor of Lenders on certain Collateral to secure such
obligations.
               4.2 The Subsidiary Loan Party hereby acknowledges that it has
reviewed the terms and provisions of the Credit Agreement and this Amendment and
consents to the amendment of the Credit Agreement effected pursuant to this
Amendment. The Subsidiary Loan Party hereby confirms that each Security Document
to which it is a party or otherwise bound and all Collateral encumbered thereby
will continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Security Documents, the payment and performance
of all Obligations under the Credit Agreement and the Obligations (as such term
is defined in the Security Documents) under the Security Documents, as the case
may be, including without limitation the payment and performance of all such
Obligations under the Credit Agreement and the Obligations under the Security
Documents in respect of the Obligations of Borrower now or hereafter existing
under or in respect of the Credit Agreement, as amended hereby, and grants to
the Collateral Agent a continuing lien on and security interest in and to all
Collateral as collateral security for the prompt payment and performance in full
when due of the Obligations under the Credit Agreement and the Obligations under
the Security Documents (whether at stated maturity, by acceleration or
otherwise).
               4.3 The Subsidiary Loan Party acknowledges and agrees that any of
the Security Documents to which it is a party or otherwise bound shall continue
in full force and effect and that all of its obligations thereunder shall be
valid and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. The Subsidiary Loan Party represents and
warrants that all representations and warranties contained in the Credit
Agreement, as amended hereby, and the Security Documents to which it is a party
or otherwise bound are true, correct and complete in all material respects on
and as of the First Amendment Effective Date to the same extent as though made
on and as of that date, except to the extent such
FIRST AMENDMENT
TO CREDIT AGREEMENT

4



--------------------------------------------------------------------------------



 



representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.
               4.4 The Subsidiary Loan Party acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
the Subsidiary Loan Party is not required by the terms of the Credit Agreement
or any other Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to this Amendment and (ii) nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of the Subsidiary Loan Party to any future amendments to the Credit Agreement.
SECTION 5. MISCELLANEOUS
               5.1 This Amendment shall be binding upon the parties hereto and
the Lenders and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders. No Loan
Party’s rights or obligations hereunder or any interest therein may be assigned
or delegated by any Loan Party without the prior written consent of all Lenders.
               5.2 In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
               5.3 On and after the First Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this Amendment.
               5.4 Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
               5.5 The execution, delivery and performance of this Amendment
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of any Agent
or Lender under, the Credit Agreement or any of the other Loan Documents.
               5.6 Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
               5.7 THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
FIRST AMENDMENT
TO CREDIT AGREEMENT

5



--------------------------------------------------------------------------------



 



CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
               5.8 This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute but one and the same
instrument. As set forth herein, this Amendment shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.
[The remainder of this page is intentionally left blank.]
FIRST AMENDMENT
TO CREDIT AGREEMENT

6



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

          BORROWER:  AFC ENTERPRISES, INC.,
      By:   /s/ Kenneth L. Keymer         Name:   Kenneth L. Keymer       
Title:   Chief Executive Officer     

          SUBSIDIARY LOAN PARTY: AFC PROPERTIES, INC.
      By:   /s/ Harold M. Cohen         Name:   Harold M. Cohen        Title:  
Vice President     

FIRST AMENDMENT
TO CREDIT AGREEMENT

S-1



--------------------------------------------------------------------------------



 



          LENDERS: JPMORGAN CHASE BANK, N.A., individually as a Lender and as
Administrative Agent
      By   /s/ H. David Jones         Name:   H. David Jones        Title:  
Vice President     

FIRST AMENDMENT
TO CREDIT AGREEMENT

S-2



--------------------------------------------------------------------------------



 



            By signing below, you have indicated your consent to the
First Amendment

Institution Name:

    Amegy Bank National Association         By:   /s/ William B. Pyle        
Name:   William B. Pyle        Title:   Senior Vice President     

FIRST AMENDMENT
TO CREDIT AGREEMENT

S-3